E. Ivan Bubenstein, S.
The compensation requested by the attorneys for the executors appears to be reasonable and is allowed in such amount. Such compensation is inclusive of all legal services heretofore rendered, and to be rendered in the entry of a decree judicially settling the account of said executors and in the supervision of the distribution to be made thereunder. The amount heretofore paid to them on account is to be credited against such total compensation. The compensation requested by the coexecutor, who as a certified public accountant, rendered services in connection with certain questions of tax liability affecting the decedent individually, and certain corporations of which he was a major stockholder, appears to be reasonable, and is allowed in such amount. He was the accountant for the decedent in his lifetime; was familiar with his affairs; and was described in the will as ‘ ‘ my good friend and accountant.” Under these circumstances the court deems it proper for the remaining executors to have retained him to appear before the Federal tax authorities, and to perform the particular services, which were not those ordinarily required to be performed by an executor. The manner of computation of the prorata shares of the Federal and New York State estate taxes allocable to the proceeds of the several policies of life insurance appears to be correct and is adopted by the court. The insurance carriers are directed to pay to the executors the prorata share of the taxes so allocated to each policy, and the beneficiaries thereof are directed to surrender their certificates of interest to the respective insurance carriers for appropriate indorsement, or in exchange for new certificates, which will, in either case, reflect the payment of the respective tax contributions and evidence the recomputed amounts due thereunder. Submit decree, on notice, accordingly.